—In an action to recover damages for personal injuries, etc., the plaintiffs appeal front an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 19, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*397The infant plaintiff was injured while performing an assisted straddle jump during a varsity cheerleading practice at William Floyd High School. The defendant established prima facie that the infant plaintiff, an experienced cheerleader who had spent approximately one hour warming up on the field and had successfully performed one or two assisted straddle jumps before the accident, assumed the risks associated in this voluntary extracurricular sport (see, Benitez v New York City Bd. of Educ., 73 NY2d 650, 658; Turcotte v Fell, 68 NY2d 432, 439). The plaintiffs failed to show that the defendant did not exercise ordinary reasonable care in protecting the infant plaintiff from unassumed, concealed, or unreasonably increased risks (see, Benitez v New York City Bd. of Educ., supra, at 658). Furthermore, the theory of inherent compulsion does not apply under the circumstances of this case (see, Benitez v New York City Bd. of Educ., supra; Rich v West Shore Little League Baseball, 209 AD2d 396).
The plaintiffs failed to make a sufficient evidentiary showing that the condition of the ground was a proximate cause of the infant plaintiffs injury. The infant plaintiff testified that she was caused to fall when her coach lost her grip around the infant plaintiffs waist, and not because of the condition of the ground upon which she was performing the jumps (see, Hopkins v City of New York, 248 AD2d 441). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.